Citation Nr: 0628842	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-02 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for chronic respiratory 
disabilities including chronic obstructive pulmonary disease 
(COPD) and emphysema, claimed as secondary to exposure to 
asbestos.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1961 to April 
1967.  He is a Vietnam and Peacetime Era veteran.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the Reno, 
Nevada, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO denied service connection for COPD and 
emphysema due to exposure of asbestos.

In June 2005, the Board remanded the claim for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The veteran does not have asbestosis or any other 
asbestos-related disease.

2.  The veteran's diagnosed chronic obstructive pulmonary 
disease (COPD) and emphysema are not due to exposure to 
asbestos in service, nor are they related to the veteran's 
military service.


CONCLUSION OF LAW

Chronic obstructive pulmonary disease and emphysema (COPD) 
were not incurred in or aggravated by the veteran's active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION
I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and that 
(4) VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the March 2002 letter sent to the veteran.  In 
the March 2002 letter, VA informed the veteran that in order 
to substantiate a claim for service connection, the evidence 
needed to show he had a current disability, a disease or 
injury in service, and evidence of a nexus between the post 
service disability and the disease or injury in service, 
which was usually shown by medical records or medical 
opinions.

Additionally, it must be noted that the veteran is aware of 
the evidence necessary to substantiate a claim for service 
connection.  In his personal statement received in March 
2003, the veteran stated that he has been suffering with COPD 
and emphysema since he got out of the military.  He explained 
that during service, he was exposed to asbestos which caused 
his current breathing problems.  This establishes that the 
veteran is aware of the type of evidence necessary to 
substantiate a claim for service connection. 

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The March 2002 letter stated that he would need 
to give VA enough information about the records so that it 
could obtain them for him.  Finally, he was told to submit 
any evidence in his possession that pertained to the claim.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  In the present appeal, a May 2006 letter to the 
veteran included the type of evidence necessary to establish 
a disability rating and effective date for the disability on 
appeal.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In connection 
with the current appeal, VA has obtained the veteran's 
personnel records dated November 1961 to April 1967, VA 
treatment records, dated from May 2000 to November 2002, and 
private treatment reports from March 2001 to January 2002.  
VA attempted to obtain the veteran's service medical records 
from the National Personnel Records Center.  The National 
Personnel Records Center responded in December 2002 that it 
could not locate the records and have exhausted all possible 
avenues.  The NPRC stated that "[a]ny future attempts to 
locate [the] service medical records would be futile since it 
appears they are currently not available."  The Board notes 
that the NPRC sent a request to the veteran for his service 
medical records in March 2002 and in May 2002.  As of this 
date, the veteran has not responded as to whether he is in 
possession of the records.  VA also provided the veteran with 
an examination in connection with his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor has the delayed 
notice of the VCAA resulted in any prejudice to the veteran.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).

II.  Decision   

The veteran states in his personal statement received in 
March 2003, that he developed COPD and emphysema while in 
service.  He explained in his statement that while working as 
a crew member in the aviation fuels pump room on board the 
USS Valley Forge LPH #8, he was exposed to asbestos.  The 
veteran claims that he breathed in noxious fumes while 
working and the fumes also escaped into his living quarters.  
The veteran stated that the exposure to asbestos 
"contributed" to his COPD and emphysema. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2005).

In McGinty v Brown, 4 Vet. App. 428 (1993), the Court, noting 
the absence of specific statutory or regulatory guidance 
regarding claims for residuals of asbestos exposure, observed 
that some guidelines for compensation claims based on 
asbestos exposure were published in DVB Circular 21-88-8, 
dated May 11, 1998.  The DVB Circular was subsequently 
rescinded, and its basic guidelines are now incorporated in 
the Veterans Benefits Administration (VBA) Adjudication 
Procedure Manual M21-1 (M21-1), Part VI, para. 7.21 (January 
31, 1997).

These guidelines note that inhalation of asbestos fibers can 
produce fibrosis and tumors, that the most common disease is 
interstitial pulmonary fibrosis (asbestosis), and that the 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, cancers of the gastrointestinal tract, cancers of the 
larynx and pharynx, and cancers of the urogenital system 
(except the prostate).  See M21-1, Part VI, 7.21(a), p. 7-IV-
3; see also Ennis v. Brown, 4 Vet. App.523 (1993).  It is 
noted that persons with asbestos exposure have an increased 
incidence of bronchial, lung, pharyngolarygneal, 
gastrointestinal, and urogenital, and that the risk of 
developing bronchial cancer is increased in current cigarette 
smokers who had asbestos exposure.  Id.

It is also noted that the latency period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of the disease, that an asbestos-
related disease can develop from brief exposure to asbestos, 
and that there is a prevalence of asbestos-related disease 
among shipyard workers since asbestos was used extensively in 
military ship construction.  M21-1, Part VI, 7.21(b), p. 7-  
IV-3 (January 31, 1997).

More recently the Court has held that "neither Manual M21-1 
nor the Circular creates a presumption of exposure to 
asbestos solely from shipboard service.  Rather, they are 
guidelines which serve to inform and educate adjudicators as 
to the high exposure to asbestos and the prevalence of 
disease found in insulation and shipyard workers and they 
direct that the raters develop the record; ascertain whether 
there is evidence of exposure before, during, or after 
service; and determine whether the disease is related to the 
putative exposure."  Dyment v. West, 13 Vet. App. 141 (1999); 
see also, Nolen v. West 12 Vet. App. 347 (1999); VAOGCPREC 4-
2000.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 
2002).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for chronic respiratory 
disabilities including chronic obstructive pulmonary disease 
(COPD) and emphysema.  There is no direct evidence that 
supports asbestos exposure in service.  Nonetheless, even 
assuming that the veteran was exposed to asbestos in service, 
there is no medical evidence that he has developed 
asbestosis, the condition caused by the inhalation of 
asbestos fibers, or any other lung disability indicative of 
asbestos exposure.

The Board notes that the veteran's first diagnosis of a 
respiratory disability, namely COPD, is noted in a 2000 
private medical report which states that the veteran was 
diagnosed with COPD "four years ago," which is many years 
after service.  Therefore, there is a lack of evidence of 
continuity of symptomatology following the veteran's 
discharge from service.

Finally, the veteran was afforded a VA examination in 
November 2005.  During the examination, the veteran reported 
that he was exposed to asbestos between 1961 and 1966 while 
in service.  The examiner noted that the veteran suffers from 
respiratory problems, and has a 42-pack-year history of 
cigarette smoking.  The examiner added that upon review of 
the claims file the veteran's medical history only goes back 
to the year 2000 when he was treated for COPD.  Following a 
physical examination, the examiner diagnosed the veteran with 
advanced chronic obstructive lung disease and emphysema.  The 
examiner opined to a "high degree of medical probability 
[that] the patient's pulmonary impairment is caused entirely 
by chronic obstructive lung disease and exposure to asbestos 
does not play a demonstrable role in his pulmonary 
impairment."  There is no competent evidence to balance this 
medical opinion.  While the veteran has asserted that he 
believes that his current medical disabilities are the result 
of exposure to asbestos, he has not been shown to have the 
requisite knowledge of medical principles that would permit 
him to render an opinion regarding matters involving medical 
diagnoses or medical etiology.  Beausoleil v. Brown, 8 Vet. 
App. 459, 464 (1996); see Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

As such the Board finds that the preponderance of the 
evidence establishes that the veteran's COPD and emphysema 
are not due to exposure to asbestos in service, and the 
benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for chronic respiratory 
disabilities including chronic obstructive pulmonary disease 
(COPD) and emphysema, claimed as secondary to exposure to 
asbestos is denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


